Citation Nr: 0933522	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for a 
residual scar due to an excision of a lipoma from the lumbar 
spine area.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from March 1995 to September 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of this hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his scar from the removal of a 
lipoma in the vicinity of his lower back warrants a 
compensable evaluation.  He argues that the scar is painful 
in and of itself, and that this is different from the pain 
for which he receives compensation for his low back 
disability.  The Veteran also argues that his scar is large 
and has produced a keloid.  Finally, he states that he has 
not received a proper examination of this scar, in that the 
December 2005 VA examination on which his zero percent 
evaluation is based was chiefly concerned with his back 
disability and therefore did not address all of the necessary 
criteria.

After a review of the record, the Board agrees that an 
additional examination would be useful in the evaluation of 
the Veteran's disability.  The December 2005 VA examination 
noted that the Veteran had a 14 centimeter scar that was 
nontender, not adherent, and with no keloid formation.  This 
contrasts with the Veteran's testimony regarding pain and a 
keloid formation.  In addition, VA treatment records dated 
from January 2003 to September 2004 consistently state that 
the scar was 7 inches in length, which the Board observes is 
much longer than 14 centimeters noted in December 2005.  
Given these discrepancies and the nearly four years since the 
last examination of the Veteran's disability, he should be 
scheduled for a new examination to obtain a clear view of his 
current symptomatology.

Moreover, the rating criteria found at 38 C.F.R. § 4.118 
expresses the size of scars in terms of square inches or 
centimeters.  This has not been accomplished.  There is also 
no opinion as to whether or not the scar is superficial, 
unstable, or results in any loss of function independent of 
the Veteran's back disability.  

Finally, the Board observes that the rating criteria for the 
skin were changed in October 2008.  Although these criteria 
were considered by the RO in the November 2008 supplemental 
statement of the case, the Veteran has not been afforded a VA 
examination that fully allows for application of the new 
criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination of his lumbar scar to 
determine the current symptomatology.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should note that 
the record has been reviewed.  The 
examiner should provide the size of the 
scar in terms of square inches or 
centimeters, as appropriate.  The 
examiner should also note whether or not 
the scar is unstable (where, for any 
reason, there is frequent loss of 
covering of skin over the scar); 
superficial (not associated with 
underlying soft tissue damage); deep 
(associated with soft tissue damage); or 
tender or painful.  Any limitation of 
motion or other function that is 
attributable solely to the scar should be 
noted and described.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The review should be based on 
both the rating criteria in effect at the 
time service connection was established 
for the Veteran's disability and under 
the new criteria that became effective in 
October 2008.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


